DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
 
Summary
The Applicant’s arguments and claim amendments received on June 8, 2022 are entered into the file. Currently, claims 1, 8-10, 14, and 15 are amended; claims 4-7, 12, 13, and 16 are canceled; claims 18-20 are withdrawn; resulting in claims 1-3, 8-11, 14, 15, and 17 pending for examination.


Claim Interpretation
Regarding claim 1, the limitation in lines 10-14 of claim 1 reciting “the decorative layer includes a composite layer of a texture layer and a colorful layer, wherein the texture layer comprises a plurality of texture structures in a convex and/or concave arrangement, and the texture structure is per se colored so that the texture structure is a colorful texture structure” is interpreted in light of the instant specification and the Applicant’s remarks to mean that the composite layer is a single layer having the combined features of a texture layer and a colorful layer.
As noted in paragraph 13 of the Final office action mailed 02/14/2022 and on page 6 of the Applicant’s remarks filed 06/08/2022, the composite layer is disclosed by the instant specification to be where “two layers share a fused and overlapping part, e.g., the UV resin forming a texture layer is colored itself” (p. 7, paragraph 4). On page 6 of the remarks, the Applicant appears to distinguish the term “composite layer” from “superimposed layers” by stating that a composite layer is a single layer, whereas superimposed layers are a stack of two or more layers. In this context, the phrase “two layers share a fused an overlapping part” appears to mean that the composite layer does not literally contain two layers, but rather contains a single layer which has the combined features of two different layers. Therefore, the limitation in lines 10-14 of claim 1 is interpreted to mean that the composite layer is a single layer which is a colorful texture layer comprising a plurality of colorful texture structures.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-11, 14, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting “the texture structure per se is colored so that the texture structure is a colorful texture structure” is indefinite because the phrase “the texture structure” lacks antecedent basis.
Since the claim previously sets forth that the texture layer comprises a plurality of texture structures, it is not clear which of the plurality of texture structures the aforementioned limitation is meant to refer to. Absent further clarification from the instant specification, the aforementioned limitation is interpreted to be met when at least one of the plurality of texture structures is colored.
Regarding claim 1, the newly added limitation reciting “wherein, on a projection plane parallel to the first side, the micro-nano structures and the texture structures are staggering with each other and do not completely overlap, the optical layer presents bright light-and-shadow streaks, and the two types of bright light-and-shadow streaks, while the texture layer presents another type of bright light-and-shadow streaks, and the two types of bright light-and-shadow streaks are present independently and do not interfere with each other” is indefinite because it is not clear what is meant by the current claim language.
Specifically, it is not clear what is meant by the phrase “on a projection plane parallel to the first side”, whether this is meant to convey that the optical decorative film is illuminated to as to create a projection, or how the projection plane is otherwise related to the optical decorative film. It is also not clear what is meant by the optical layer and the texture layer presenting “bright light-and-shadow streaks”; it is not clear if this refers to an optical effect generated when the optical decorative film viewed from a particular viewing angle or under a particular illumination condition, or how the bright light-and-shadow streaks are otherwise “presented”. It is not clear if this limitation requires additional structural features to be met, or if the limitation describes how the optical decorative film is being used.
In looking to the instant specification, the above limitation is disclosed in reference to the embodiment of Fig. 1, where both the micro-nano structures (211a) and the texture structures (311a) are said to be curved cylindrical lenses (page 10, paragraph 8-page 11, paragraph 1). The micro-nano structures are said to be spaced from each other on the first side (11a), while the texture structures are spaced from each other on the second side (12a), where the lenses on the first and second sides appear to be illustrated as having equal spacing. It is not clear which, if any, of the structural features illustrated in or described in reference to Fig. 1 are essential to achieving the property recited in the aforementioned limitation.
Absent further clarification, for the purposes of applying prior art this limitation is considered to be met when the micro-nano structures and the texture structures have one or more of the claimed structures as recited in lines 5-8 and 14-16 of claim 1 and are staggered so as to not completely overlap.
Regarding claim 10, the limitation of claim 10 reciting “wherein the colorful layer comprises a UV resin layer with gradient grooves and a colorful material filled inside the grooves, and the colorful layer presents a gradient color” is indefinite in view of the limitations of claim 1 requiring that the decorative layer includes a composite layer of a texture layer and a colorful layer, wherein the texture structure per se is colored so that the texture structure is a colorful texture structure.
As explained above, the limitation of claim 1 directed to the composite layer of a texture layer and a colorful layer is interpreted to mean that the composite layer is a single layer which combines the features of a texture layer and a colorful layer. This means that the decorative layer as claimed does not literally contain both a texture layer and a colorful layer, but rather contains a single colorful texture layer comprising a plurality of colorful texture structures.
Claim 10 appears to further define a structure of “the colorful layer” as a UV resin layer with grooves and a colorful material filling the grooves; however, it is not clear how this colorful layer of claim 10 can be integrated with a texture layer to form a composite layer, as required by claim 1. Given that a composite layer is understood to mean that the features of the constituent layers are combined to form a single layer, it is not clear how a colorful layer comprising gradient grooves and colorful filler material can be combined with a texture layer comprising the specific texture structures defined in claim 1 to form a single layer. Therefore, it is not clear how the structure of claim 10 can be satisfied while also satisfying the limitations of claim 1.
Due to the indefiniteness of claim 10, the metes and bounds of the claim are not able to be determined and therefore, prior art is unable to be applied.
Regarding claim 14, the limitation reciting “wherein the decorative layer further comprises a binding layer that binds the decorative layer to the second side of the support layer” is indefinite because it is not clear how the binding layer can be said to bind the decorative layer if it is a component thereof.
In looking to the instant specification, the description associated with Fig. 4 states that a binding layer (35d) bonds a support layer (1d) to a colorful layer (33d), where a texture layer (31d) and a protective layer (32d) are disposed on the colorful layer (p. 12, paragraph 5). Although it is understood that the binding layer serves to bond the support layer to the decorative layer, the current language of the claim is not clear because the binding layer cannot bind the decorative layer if it is a part of the decorative layer. In order to overcome this rejection, the claim 14 could be amended to recite --The optical decorative film according to claim 1, further comprising a binding layer that binds the decorative layer to the second side of the support layer--.
Regarding claims 2, 3, 8, 9, 11, 15, and 17, the claims are rejected based on their dependency on claim 1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 8, 11, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 207758292, machine translation previously provided) in view of Schilling et al. (US 2019/0152251).
Regarding claims 1 and 17, Liu et al. teaches a cover plate for electronic devices ([0085], Fig. 28) comprising an optical decorative film (100) comprising a substrate (10; support layer) having a single-layer structure with a second surface (12; first side) and an opposed first surface (11; second side), wherein a second texture layer (13; optical layer) is provided on the second surface of the substrate and has a plurality of substrate textures (132; micro-nano structures), and wherein a decorative film (106; decorative layer) is provided on the first surface of the substrate (Figs. 1-10, [0007], [0043]-[0044]).

    PNG
    media_image1.png
    346
    625
    media_image1.png
    Greyscale

Fig. 8 of Liu et al. (CN 207758292) showing a cover plate (100) comprising a substrate (10) having a second texture layer (13) arranged on a second surface (12) thereof and a decorative film including a first texture layer (40), a coating layer (50), and an ink layer (60) arranged on a first surface (11) thereof.

The substrate textures (132; micro-nano structures) are protrusions arranged at intervals and having a height of 5 µm-200 µm, a width of 20 µm-200 µm, and a distance between adjacent protrusions of 5 µm-100 µm ([0065], [0068], [0071], Fig. 11). The substrate textures can have an arcuate cross-section and micron-scale dimensions and can be arranged in a two-dimensional array with or without spacing (D1) therebetween ([0070], Figs. 11, 16, 18), thus corresponding to the claimed micro lens structure. Therefore, the substrate textures meet the limitation requiring that the micro-nano structures are selected from one or more of linear cylindrical lens, curved cylindrical lens, micro lens, Fresnel lens, CD patterns, short lines, moth-eye structures, brushed patterns, with or without spacing provided therebetween.
The decorative film (106; decorative layer) includes a first texture layer (40; texture layer) composed of a plurality of decorative textures (42; texture structures) in a convex and/or concave arrangement ([0040], [0054], Figs. 1-10). Similar to the substrate textures, the decorative textures are protrusions arranged at intervals and having a height of 5 µm-200 µm, a width of 20 µm-200 µm, and a distance between adjacent protrusions of 5 µm-100 µm ([0074], [0077], [0080], Fig. 19). The decorative textures can have an arcuate cross-section and micron-scale dimensions and can be arranged in a two-dimensional array with or without spacing (D2) therebetween ([0079], Figs. 19, 24, 26), thus corresponding to the claimed micro lens structure. Therefore, the decorative textures meet the limitation requiring that the texture structures are selected from one or more of linear cylindrical lens, curved cylindrical lens, micro lens, Fresnel lens, CD patterns, short lines, moth-eye structures, brushed patterns, with or without spacing provided therebetween.
Liu et al. further teaches that the substrate textures (132; micro-nano structures) and the decorative textures (42; texture structures) can be staggered so as not to overlap ([0045], Fig. 8), where the substrate textures and decorative textures taught by Liu et al. appear to have a structure that is substantially identical to the structure illustrated in instant Fig. 1. While it is acknowledged that all of the claimed physical properties are not explicitly recited by Liu et al., the reference teaches all of the claimed features/materials/layers. Therefore, the claimed physical properties, i.e. that, on a projection plane parallel to the first side of the support layer, the optical layer and the texture layer present two different types of bright light-and-shadow streaks that are present independently and do not interfere with each other, would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Although Liu et al. teaches that the first texture layer (40; texture layer) can be formed by embossing UV resin ([0044], [0054]), the reference does not expressly teach that the UV resin is colored, such that the decorative layer includes a composite layer of a texture layer and a colorful layer wherein the texture structures per se are colored.
However, in the analogous art of micro-optical systems, Schilling et al. teaches a security element (1) comprising a micro-optical layer (11) formed as a lens layer (11l) and further comprising a carrier film (13) and an image layer (14) ([0173], Fig. 1). Similar to Liu et al., Schilling et al. teaches that the lens layer has a plurality of microlenses (12) which can be formed as linear cylindrical lenses (12z) or spherical lenses (12k) ([0174]-[0175], [0182]-[0184], Figs. 2.1-2.3).
Schilling et al. teaches that the lens layer can be formed of a radiation-curing plastic system, where the addition of colored pigments and/or dyes can create a lens layer having an intrinsic color [0043]. Schilling et al. further teaches that the micro-optical system, such as the lens layer, forms a pattern as a security feature and/or as a decorative feature of the security element [0030].
It would have been obvious to one of ordinary skill in the art to modify the cover plate of Liu et al. by forming the texture structures using a material containing colored pigments and/or dyes so that the texture structures per se are colored, as taught by Schilling et al., in order for the micro lenses to have an intrinsic color suitable for the intended decorative effect to be displayed.
Regarding claim 2, Liu et al. in view of Schilling et al. teaches all of the limitations of claim 1 above, and Liu et al. further teaches that the decorative layer (106; decorative film) includes a coating layer that reflects light (50; reflective layer) overlying the first surface of the substrate, and further includes and an ink layer (60; colored layer) overlying the coating layer ([0048], [0058], Figs. 1-10).
Regarding claim 3, Liu et al. in view of Schilling et al. teaches all of the limitations of claim 1 above, and while Liu et al. does not expressly teach a protective layer overlying the optical layer, Schilling et al. further teaches that micro-optical systems formed as lenses which have, for example, a refractive index of 2.0 can be coated with a protective layer which has a refractive index of, for example 1.5 [0042]. Schilling et al. teaches that such an arrangement of different refractive index layers can prevent the micro-optical layer from being copied by molding [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical decorative film of Liu et al. in view of Schilling et al. by providing a protective layer overlying the optical layer and having a relative refractive index as claimed, as taught by Schilling et al., for the benefit of protecting the micro lens structures from damage and preventing the micro lenses from being copied.
Regarding claims 8 and 15, Liu et al. in view of Schilling et al. teaches all of the limitations of claim 1 above, and Liu et al. further teaches that the plurality of substrate textures (132; micro-nano structures) and/or the plurality of decorative textures (42; texture structures) can be formed at unequal intervals such that the spacing between adjacent textures gradually increases or gradually decreases (gradient arrangement) so as to produce a gradual color effect ([0066], [0075]).
Regarding claim 11, Liu et al. in view of Schilling et al. teaches all of the limitations of claim 1 above. Liu et al. further teaches that the substrate (10; support layer) can be made of polyethylene terephthalate (PET) ([0051]) but does not expressly teach that the support layer has a thickness larger than that of the decorative layer.
However, Schilling et al. further teaches that the carrier film (support) typically has a thickness of 6 to 200 µm, where the carrier film can be made of a film such as PET or a composite of various plies [0029]. Schilling et al. further teaches that the thickness of the lens layer (decorative layer) can be set according to the grid period of the array of lenses and can range from, for example, 20 to 25 µm or 50 to 60 µm [0052].
Although the combination of references does not expressly teach that the support layer has a thickness larger than that of the decorative layer, it would have been obvious to one of ordinary skill in the art to select an appropriate relative thickness of the support layer and the decorative layer, such as where the thickness of the support layer is larger than that of the decorative layer, according to the desired flexibility or rigidity of the support layer and the period of the array of micro lenses.
Regarding claim 14, Liu et al. in view of Schilling et al. teaches all of the limitations of claim 1 above, and Liu et al. further teaches that an adhesive layer (20; binding layer) is provided on the first surface (11; second side) of the substrate (10; support layer) so as to bond the decorative film (106; decorative layer) to the first surface ([0050], [0052]). 

Claims 1, 2, 9, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik ‘260 (US 2007/0058260, previously cited) in view of Hoffmüller et al. (US 2010/0109317, previously cited).
Regarding claims 1, Steenblik ‘260 teaches an image presentation system employing microstructured icon elements to form an image (Abstract). In the embodiment of Fig. 15b, Steenblik ‘260 illustrates a two-sided system (272; optical decorative film) comprising two icon layers (276, 278) that are imaged by two sets of lenses (274, 280) ([0220], see Fig. 15b reproduced below). This two-sided embodiment comprises two separate systems (287, 289), such as illustrated in Fig. 1a, that have been joined together with a single-layered icon layer spacer (277; support layer) [0220].

    PNG
    media_image2.png
    390
    269
    media_image2.png
    Greyscale

Fig. 15b of Steenblik ‘260 (US 2007/0058260) showing a two-sided system (272) comprising two sets of lenses (274, 280) imaged by icon layers (276, 278), which are joined by an icon spacer layer (277).


The first system (287) comprises a set of lenses (274) ([0220], Fig. 15b), which corresponds to the claimed optical layer that has a plurality of micro-nano structures in a convex and/or concave arrangement. The second system (289) similarly comprises a set of lenses (280) ([0220], Fig. 15b), wherein the second system corresponds to the claimed decorative layer, and the set of lenses corresponds to the claimed texture layer that comprises a plurality of texture structures in a convex and/or concave arrangement.
Steenblik ‘260 teaches that the two systems (287, 289) are essentially two separate systems ([0220]), such as two of the system (12) shown in Fig. 1a [0220]. The system (12) comprises lenses (1) arranged in a two-dimensional periodic array, wherein the lenses are micro-lenses having a diameter less than 50 µm and an interstitial space between lenses of 5 µm or less ([0069], [0159], Figs. 1a-1b), which corresponds to the claimed micro lens structure. Therefore, the lenses (274, 280) meet the limitations requiring that the micro-nano structures and the texture structures are each selected from one or more of linear cylindrical lens, curved cylindrical lens, micro lens, Fresnel lens, CD patterns, short lines, moth-eye structures, brushed patterns, with or without spacing provided therebetween.
As shown in Fig. 15b, the lenses (274, 280) taught by Steenblik ‘260 are staggered and do not completely overlap and appear to have a structure that is substantially identical to the structure illustrated in instant Fig. 1. While it is acknowledged that all of the claimed physical properties are not explicitly recited by Steenblik ‘260, the reference teaches all of the claimed features/materials/layers. Therefore, the claimed physical properties, i.e. that, on a projection plane parallel to the first side of the support layer, the optical layer and the texture layer present two different types of bright light-and-shadow streaks that are present independently and do not interfere with each other, would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Although Steenblik ‘260 teaches that the micro-lenses can be formed of a substantially transparent radiation curable material such as acrylics, polyesters, epoxies, urethanes, and the like ([0261]), the reference does not expressly teach that the decorative layer includes a composite layer of a texture layer and a colorful layer such that the texture structures per se are colored.
However, in the analogous art of optical films, Hoffmüller et al. teaches an embossing lacquer for producing micro-optical security elements such as microlenses and microstructures, wherein the lacquer can be either colored or colorless, depending on the desired optical effects ([0015], [0061], [0063], [0101]-[0102]). Similar to Steenblik ‘260, Hoffmüller et al. teaches that the embossing lacquer can be made of a radiation-curing compound such as acrylates or epoxides and that the lacquer can be transparently colored ([0045], [0101]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image presentation system of Steenblik ‘260 by forming the texture structures using a colored lacquer so that the texture structures per se are colored, as taught by Hoffmüller et al., for the benefit of creating a more complex visual effect.
Regarding claim 2, Steenblik ‘260 in view of Hoffmüller et al. teaches all of the limitations of claim 1 above. The embodiment of Fig. 15b of Steenblik ‘260 differs from the claimed invention in that that the decorative layer does not include a reflective layer overlying the second side of the support layer and a colored layer overlying the reflective layer.
However, Steenblik ‘260 further teaches that different coating materials can be applied to the icon layers or to the lenses [0128]. Steenblik ‘260 teaches that the coating materials typically provide optical effects that are different from the effects of the other layers, wherein the optical effects produced by the coating materials can include reflectivity, color reflection, color absorption, etc. ([0129]-[0130]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical decorative film of Steenblik ‘260 in view of Hoffmüller et al. by including a reflecting layer and a colored layer in the decorative layer overlying the second side of the support layer in order to provide the optical decorative film with a desired optical effect.
Regarding claim 9, Steenblik ‘260 in view of Hoffmüller et al. teaches all of the limitations of claim 1 above. As noted above, Steenblik ‘260 teaches that the two-sided structure (272; optical decorative film) further comprises an icon layer (276, 278; graphic layer) ([0220], Fig. 15b). The icon layer can be made of a photopolymer (UV resin) having icon elements (114, 115) and voids (113; grooves), which may be filled with a dye or pigmented material to form a graphical element ([0140]-[0145], [0209], Fig. 7c).
Regarding claim 11, Steenblik ‘260 in view of Hoffmüller et al. teaches all of the limitations of claim 1 above and further teaches that the icon spacer layer (277; support layer) can be formed from polyethylene terephthalate (PET) and can have a thickness ranging from about 8 to about 25 microns [0260]. Although the reference does not expressly teach a thickness of the support layer relative to a thickness of the decorative layer, the reference does teach that the thickness of the icon spacer layer (277; support layer) can be appropriately set according to the depth of focus of the lenses (274, 280) so that the images (282, 286) projected by the lenses are not displayed through the wrong side [0220].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a thickness of the support layer relative to a thickness of the decorative layer meeting the claimed relationship in order to prevent the lenses from displaying images through the wrong side of the system, as taught by Steenblik ‘260.
Regarding claim 14, Steenblik ‘260 in view of Hoffmüller et al. teaches all of the limitations of claim 1 above. The embodiment of Fig. 15b of Steenblik ‘260 differs from the claimed invention in that that the decorative layer does not include binding layer that binds the decorative layer to the second side of the support layer.
However, Steenblik ‘260 further teaches that different coating materials can be applied to any layer external to the substrate and further teaches that the coating materials may be selected to provide adhesion promoting properties ([0128], [0134]). Therefore, Steenblik ‘260 suggests that an adhesion promoting layer can be provided between the substrate and an adjacent layer, such that it would have been obvious to one of ordinary skill in the art to include a binding layer between the decorative layer and the support layer in order to promote adhesion therebetween. 
Regarding claim 17, Steenblik ‘260 teaches all of the limitations of claim 1 above and further teaches that the image presentation system can be used for visual enhancement of clothing, skin products, documents, printed matter, manufactured goods, packaging, point of purchase displays, publications, advertising devices, sporting goods, financial documents, transaction cards, and all other goods, including electronic equipment ([0062], [0425]-[0463]), thus meeting the claimed limitation. However, it is noted that the limitation reciting “for consumer electronics” is considered functional language related to an intended use of the cover plate and is accorded limited weight as the language does not further limit the structure of the product.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Steenblik ‘260 (US 2007/0058260, previously cited) in view of Hoffmüller et al. (US 2010/0109317, previously cited) as applied to claim 2 above, and further in view of Weber et al. (US 2014/0009838, previously cited).
Regarding claim 3, Steenblik ‘260 in view of Hoffmüller et al. teaches all of the limitations of claim 2 above. Although Hoffmüller et al. further teaches that the micro-optic structures can be provided with an overlacquering (protective layer) to protect the structures from forgery ([0073], [0092]), the combination of references does not expressly teach a difference in refractive index between the protective layer and the micro-nano structures. However, in the analogous art of optical decorative films, Weber et al. teaches a Fresnel lens film (112, 162) having a support layer (114, 164) and an optical layer having micro-nano structures (116, 166; transmissive facets) in the form of Fresnel prisms (Fig. 1, [0029]-[0033]).
Weber et al. teaches that a protective layer (113, 163; planarization layer) overlies the micro-nano structures of the optical layer so that the micro-nano structures are protected from scratches or contamination by dirt or debris (Fig. 1, [0009], [0083]). Weber et al. further teaches that the protective layer has a low refractive index, wherein the difference in refractive index between the protective layer and the micro-nano structures is greater than 0.1 so that refraction of light can occur at the textured surface formed between the layers and to increase the optical power of the Fresnel lens ([0032], [0046]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical decorative film of Steenblik ‘260 in view of Hoffmüller et al. by providing a protective layer overlying the optical layer and by specifying a difference in refractive index between the protect layer and the micro-nano structures according to the claimed invention, as taught by Weber et al., in order to protect the micro-nano structures from scratches or contamination and to enable refraction of light to occur at the interface between the layers to provide a varied optical effect.
It is noted that the limitation reciting “for protecting the micro-nano structures” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the optical decorative film.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik ‘260 (US 2007/0058260, previously cited) in view of Hoffmüller et al. (US 2010/0109317, previously cited) as applied to claim 1 above, and further in view of Dona et al. (US 6,381,071, previously cited).
Regarding claim 8, Steenblik ‘260 in view of Hoffmüller et al. teaches all of the limitations of claim 1 above but does not expressly teach that the micro-nano structures and/or the texture structures are in a gradient arrangement. However, in the analogous art of optical elements, Dona et al. teaches a lenticular sheet (optical decorative film) comprising a first lenticular array (34) including a large number of spaced microlenses (35) provided on a first side of a central layer (31) and a second lenticular array (36) including microlenses (37) on a second side thereof (col 5, Ln 13-30; Figs. 5(A)-(B)).
Dona et al. teaches that the spacing between microlenses (35) in a first region (38) is t1, while the spacing between microlenses (35) in a second region (39) is t3, wherein t1 and t3 are set to be different from one another in order to vary the magnitude of magnification of the images presented on the microlenses (37) (col 5, Ln 31-39; col 5, Ln 59-col 6, Ln 28; Fig. 5(A)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical decorative film of Steenblik ‘260 in view of Hoffmüller et al. by providing the micro-nano structures and/or the texture structures in a gradient arrangement, as taught by Dona et al., for the benefit of creating a more complex optical effect where the magnification of the underlying images is varied.
Regarding claim 15, Steenblik ‘260 in view of Hoffmüller et al. teaches all of the limitations of claim 1 above but does not expressly teach that the colorful layer is a gradient color layer and/or that the texture structures are in a gradient arrangement. However, in the analogous art of optical elements, Dona et al. teaches a lenticular sheet (optical decorative film) comprising a first lenticular array (34) including a large number of spaced microlenses (35) provided on a first side of a central layer (31) and a second lenticular array (36) including microlenses (37) on a second side thereof (col 5, Ln 13-30; Figs. 5(A)-(B)).
Dona et al. teaches that the spacing between microlenses (35) in a first region (38) is t1, while the spacing between microlenses (35) in a second region (39) is t3, wherein t1 and t3 are set to be different from one another in order to vary the magnitude of magnification of the images presented on the microlenses (37) (col 5, Ln 31-39; col 5, Ln 59-col 6, Ln 28; Fig. 5(A)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical decorative film of Steenblik ‘260 in view of Hoffmüller et al. by providing the texture structures in a gradient arrangement, as taught by Dona et al., for the benefit of creating a more complex optical effect where the magnification of the underlying images is varied.

Response to Arguments
Response-Claim Objections
The previous objection to claim 15 is overcome by Applicant’s amendment to the claim in the response filed June 8, 2022.

 Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1-3 and 5-17 under 35 U.S.C. 112(a) as failing to comply with the written description requirement are overcome by the Applicant’s amendment to claim 1 in the response filed June 8, 2022.
The previous rejections of claims 1-3 and 5-17 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by Applicant’s amendments to and clarification of claim 1 and by the cancellation of claims 5, 6, and 13 in the response filed June 8, 2022.
The previous rejections of claims 5-8 and 13-15 as being of improper dependent form are overcome by Applicant’s cancellation of claims 5 and 13 and by the amendments made to claims 8, 14, and 15 in the response filed June 8, 2022.
In light of the amendments, new issues under 35 U.S.C. 112(b) are presented in the office action above.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments, see pages 9-10 of the remarks filed June 8, 2022, with respect to amended claim 1 have been considered but are moot because they do not address the combination of references being used in the rejections above. In light of the amendments to claim 1, the previous rejections over Gao et al. are withdrawn, Steenblik ‘260 is used in combination with Hoffmüller et al., and Liu et al. is used in combination with Schilling et al. in the rejections above. The Applicant’s arguments directed to Steenblik ‘260 and Liu et al. will be addressed below insofar as they relate to the new grounds of rejection.

The Applicant argues on page 9 that Liu et al. does not disclose a composite layer comprising a texture layer and a graphic layer as required by claim 1, and further argues that Liu et al. does not disclose the micro-nano structures or the texture structures as being one or more of a linear cylindrical lens, curved cylindrical lens, micro lens, Fresnel lens, CD patterns, short lines, moth-eye structures, and/or brushed patterns.
These arguments are not persuasive. With respect to Applicant’s first argument that Liu et al. fails to show certain features of the instant invention, it is noted that the features upon which applicant relies (i.e., a composite layer comprising a texture layer and a graphic layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, amended claim 1 requires that the decorative layer includes a composite layer of a texture layer and a colorful layer and does not require a composite layer of a texture layer and a graphic layer.
With respect to Applicant’s second argument that Liu et al. does not disclose the micro-nano structures or the texture structures as claimed, it is noted in the prior art rejections above that Liu et al. expressly teaches both the substrate textures (132; micro-nano structures) and the decorative textures (42; texture structures) are protrusions that have an arcuate cross-section and micron-scale dimensions and can be arranged in a two-dimensional array (see Figs. 11, 16, 18, 19, 24, and 26). Therefore, the substrate textures and the decorative textures of Liu et al. each have a structure meeting the definition of a micro lens as provided by the Applicant on page 7 of the remarks filed June 6, 2022 and thus meet the claimed limitations directed to the micro-nano structures and the texture structures. The Applicant’s remarks do not specifically explain how the structures disclosed by Liu et al. differ from what is being claimed, thus the arguments are not persuasive.

The Applicant argues on page 10 that Steenblik ‘260 does not teach a decorative layer comprising a composite layer of a texture layer and a colorful layer or a texture layer and a graphic layer as required by claim 1, and further argues that the texture layer disclosed in Steenblik ‘260 is not comprised of texture structures as required by claim 1.
These arguments are not persuasive. With respect to Applicant’s first argument, it is noted that the composite layer of claim 1 does not encompass either a texture layer and a colorful layer or a texture layer and a graphic layer, but rather is specifically limited to the embodiment where the composite layer is of a texture layer and a colorful layer. In light of this amendment, Hoffmüller et al. is used in combination with Steenblik ‘260 to address this narrower limitation of claim 1.
The Applicant further submits that “Steenblik teaches a colorful layer formed by opaque material, but does not layer it with a textured layer to form a composite layer as required by claim 1.” It is not clear whether this argument is intended to convey that the claimed composite layer is meant to be interpreted as two separate layers (i.e. a colorful layer “layered” with a texture layer). Such an interpretation would conflict with the clarification of the term “a composite layer” provided on page 6 of the remarks, where a composite layer is said to be a single layer. According to the Examiner’s interpretation set forth above, the claimed composite layer is taken to be a single layer which is a colorful texture layer comprising a plurality of colorful texture structures. Therefore, Applicant’s argument that Steenblik differs from the claimed invention in that the reference does not teach a colorful layer that is layered with a texture layer to form a composite layer is not commensurate with the claimed invention. 
With respect to Applicant’s second argument that the texture layer of Steenblik ‘260 is not comprised of texture structures that are one or more of a linear cylindrical lens, curved cylindrical lens, micro lens, Fresnel lens, CD patterns, short lines, moth-eye structures, and/or brushed patterns, as explained in the prior art rejections above, Steenblik ‘260 expressly teaches that the lenses (280) are each arranged in a two-dimensional array and have micron-scale dimensions ([0159], [0220], Figs. 1a-1b, 15b). Therefore, the lenses taught by Steenblik ‘260 have a structure meeting the definition of a micro lens as provided by the Applicant on page 7 of the remarks filed June 6, 2022 and thus meet the claimed limitations directed to the micro-nano structures and the texture structures.
The Applicant further argues on page 10 that Steenblik ‘260 discloses a diffractive pattern (69), not a texture structure. This argument does not appear to pertain to Steenblik ‘260 because the reference does not describe the lenses (274, 280) as being diffractive patterns, nor is the reference numeral (69) used anywhere in the reference. Therefore, the Applicant’s arguments directed to the asserted differences between the lens structures disclosed by Steenblik ‘260 and the claimed texture structures are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785